ACCEPTED
                                                                                                04-15-00568-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                          9/25/2015 11:38:00 AM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

                                  NO. 04-15-00568-CV

                   IN THE COURT OF APPEALS               FILED IN
                                                  4th COURT OF APPEALS
          FOURTH JUDICIAL DISTRICT COURT OF TEXAS  SAN ANTONIO, TEXAS
                      SAN ANTONIO, TEXAS          9/25/2015 11:38:00 AM
                                                      KEITH E. HOTTLE
__________________________________________________________________
                                                           Clerk

              MARISOL QUIROZ AND CHRISTOPHER ROBLES
                                       Appellants
                               VS.
                     STEPHANIE REYNER FLORES
                                       Appellee


              PLAINTIFFS’ NOTICE OF NONSUIT WITH PREJUDICE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiffs Marisol Quiroz and Christopher Robles and file this Notice

of Non-Suit with Prejudice and respectfully asks that this Court remove the above-styled

case and cause number from its docket.

                          I. Notice of Non-Suit With Prejudice

       1.1    Plaintiffs no longer wish to pursue their lawsuit against Defendant and

hereby respectfully non-suits any and all claims and/or allegations against Defendant with

prejudice to the re-filing of same.

                                         II. Prayer

       2.1    WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Marisol Quiroz and

Christopher Robles , respectfully request the Court enter an order dismissing Plaintiffs’

claims against Defendant, with prejudice as to the re-filing of the same. Plaintiffs pray for
such other and further relief at law or in equity to which they may show themselfs justly

entitled.


                                          Respectfully submitted,

                                          THE GREEN LAW FIRM, PC
                                          34 S. Coria
                                          Brownsville, Texas 78520
                                          Telephone : (956) 542-7000
                                          Facsimile    : (956) 542-7026


                                                  /s/ Jorge A.Green
                                          BY: _________________________________

                                                 JORGE A. GREEN
                                                 State Bar No. 24038023

                                          ATTORNEYS FOR PLAINTIFF




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served
on the following parties of record in accordance with the applicable provisions of the Texas
Rules of Civil Procedure:

Mr. Graham Baker
Campbell, Miller & Associates
300 Convent, Suite 2350
San Antonio, Texas 78205
gb@grahambakerlaw.com


on this 25th day of September, 2015.

                                               /s/ Jorge A. Green.
                                          __________________________________
                                          JORGE A. GREEN